      Case 1:15-cv-05345-AJN-KHP Document 1246 Filed 05/14/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     05/14/2020

CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,
                                Plaintiffs,                          ORDER ON ATTORNEYS’ FEES
                                                                     APPLICATION FROM TRIADOU
                             -against-
                                                                       15-CV-05345 (AJN) (KHP)
MUKHTAR ABLYAZOV, VIKTOR KHRAPUNOV,
ILYAS KHRAPUNOV, and TRIADOU SPV S.A.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         This Court previously granted Defendant Triadou SPV S.A.’s (“Triadou”) Motion for

Sanctions pursuant to Federal Rule of Civil Procedure 37 for Plaintiffs’ conduct in discovery in

connection with the deposition of Kairat Sadykov. (Dkt. No. 1221.) As a penalty, this Court held

that Triadou was entitled to 50 percent of its attorneys’ fees and costs incurred in connection of

the Sadykov deposition. The deposition lasted two hours. Triadou then filed the instant

application setting forth its fees and expenses. (Dkt. No. 1227.) The Court has reviewed

Triadou’s application and for the reasons set forth below, awards Triadou attorneys’ fees in the

amount of $6,350.75 and costs in the amount of $330.73.

                                                     BACKGROUND

         Triadou seeks a total of $24,415.65 in attorneys’ fees and $330.73 in costs, which

represents half of the cost of the deposition transcript. The legal work was performed by

Deborah Skakel, a partner with Blank Rome LLP (“Blank Rome”), Alex Hassid, also a Blank Rome

partner, Robyn Michaelson, a senior associate at Blank Rome, and Shareen Sarwar, a junior
     Case 1:15-cv-05345-AJN-KHP Document 1246 Filed 05/14/20 Page 2 of 9



associate at Blank Rome. Ms. Skakel has submitted a declaration affirming that this amount

was actually billed to Triadou and providing a detailed accounting of the hours worked by each

lawyer. (Dkt. No. 1228 (“Skakel Decl.”).)

       Ms. Skakel has considerable experience representing clients in complex commercial

disputes. She received her J.D. from Cornell Law School and, after graduating, began working at

Milbank, Tweed, Hadley & McCloy LLP. Since working at Milbank, Ms. Skakel worked at several

other firms, climbing to the rank of partner. She joined Blank Rome in 2016, where she serves

as co-chair of the firm’s corporate litigation practice and co-chair of the New York office. Ms.

Skakel’s hourly rate was $925 during the relevant period. (Id. ¶ 3.)

       Mr. Hassid also has substantial experience in complex commercial disputes involving

fraud, breach of contract, and other issues. He received his J.D. from George Washington

University. He joined the law firm Dickstein Shapiro LLP (“Dickstein Shapiro”) after law school,

where he remained until moving to Blank Rome in 2016. His hourly rate was $710 during the

relevant period.

       Ms. Michaelson obtained her J.D. from Fordham University School of Law in 2014. She

started her career at Dickstein Shapiro and moved to Blank Rome in 2016. Her hourly rate

during the relevant period was $545. (Id. ¶ 5.)

       Ms. Sarwar graduated from Georgetown University Law Center in 2018. Her hourly rate

during the relevant period was $390. She is admitted to practice in Virginia and the District of

Columbia, but performed work on this matter under the supervision of attorneys admitted to

practice in New York. (Id. ¶ 6.)




                                                  2
     Case 1:15-cv-05345-AJN-KHP Document 1246 Filed 05/14/20 Page 3 of 9



       Detailed time records have been provided, with billing increments of 1/10th of an hour.

(Id. ¶ 7 & Exs. 1-3.) The time reflects work spent researching and drafting a portion of a three-

page letter motion concerning the Sadykov deposition and requesting sanctions, review of

Plaintiffs’ response letter, preparation of a reply letter, half the attorney time for the two-hour

deposition, and time spent preparing the instant application for fees and costs. The rates

charged were consistent with Blank Rome’s regular rates, subject to a 10 percent discount that

was extended to Triadou. (Id. ¶ 7.)

                                        LEGAL STANDARD

       A district court exercises considerable discretion in awarding attorneys’ fees. See Millea

v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011), superseded on other grounds as

recognized in Acker v. General Motors, L.L.C., 853 F.3d 784, 790 (5th Cir. 2017); see also Arbor

Hill Concerned Citizens Neighborhood Ass’n v. County of Albany & Albany Cty. Bd. of Elections,

522 F.3d 182, 190 (2d Cir. 2008). “The party seeking fees bears the burden of demonstrating

that its requested fees are reasonable.” TufAmerica Inc. v. Diamond, No. 12-cv-3529 (AJN),

2016 WL 1029553, at *3 (S.D.N.Y. Mar. 9, 2016) (internal quotation marks omitted),

reconsideration granted in part in 2016 WL 3866578 (S.D.N.Y. July 12, 2016) and 2018 WL

401510 (S.D.N.Y. Jan. 12, 2018).

       Attorneys’ fees are awarded by determining a presumptively reasonable fee, or a

“lodestar,” reached by multiplying a reasonable hourly rate by the number of hours reasonably

expended. See TufAmerica Inc., 2016 WL 1029553, at *3 (citing Millea, 658 F.3d at 166); see

also Bergerson v. New York State Office of Mental Health, Central N.Y. Psychiatric Ctr., 652 F.3d

277, 289–90 (2d Cir. 2011). When evaluating hourly rates, the Court looks at “what a


                                                 3
     Case 1:15-cv-05345-AJN-KHP Document 1246 Filed 05/14/20 Page 4 of 9



reasonable, paying client would be willing to pay, given that such a party wishes to spend the

minimum necessary to litigate the case effectively.” Bergerson, 652 F.3d at 289 (internal

citations and quotation marks omitted). The Second Circuit’s “forum rule generally requires use

of the hourly rates employed in the district in which the reviewing court sits in calculating the

presumptively reasonable fee.” Id. (internal citation and quotation marks omitted); see also

TufAmerica Inc., 2016 WL 1029553, at *5 (rates must be “in line with those rates prevailing in

the community for similar services by lawyers of reasonably comparable skill, experience, and

reputation” (internal citation and quotation marks omitted)). Courts in this District also have

recognized that an “attorney’s customary billing rate for fee-paying clients is ordinarily the best

evidence of” a reasonable hourly rate. See In re Stock Exchanges Options Trading Antitrust

Litig., No. 99-cv-0962(RCC), 2006 WL 3498590, at *9 (S.D.N.Y. Dec. 4, 2006). Finally, the Court

may adjust base hourly rates to account for “case-specific variables.” See Arbor Hill Concerned

Citizens Neighborhood Ass’n, 522 F.3d at 183–84.

       When evaluating the number of hours expended, the Court must make “a conscientious

and detailed inquiry into the validity of the representations that a certain number of hours

were usefully and reasonably expended.” Haley v. Pataki, 106 F.3d 478, 484 (2d Cir. 1997)

(internal quotation marks and citation omitted). In determining whether hours are excessive,

“the critical inquiry is ‘whether, at the time the work was performed, a reasonable attorney

would have engaged in similar time expenditures.’” Samms v. Abrams, 198 F. Supp. 3d 311, 322

(S.D.N.Y. 2016) (quoting Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992)). “Hours that are

excessive, redundant, or otherwise unnecessary, are to be excluded and in dealing with such

surplusage, the court has discretion simply to deduct a reasonable percentage of the number of


                                                 4
     Case 1:15-cv-05345-AJN-KHP Document 1246 Filed 05/14/20 Page 5 of 9



hours claimed as a practical means of trimming fat from a fee application.” Kirsch v. Fleet St.,

Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (internal citations and quotation marks omitted); accord

Alicea v. City of New York, 272 F. Supp. 3d 603, 608–609 (S.D.N.Y. 2017); see also TufAmerica

Inc., 2016 WL 1029553, at *3.

       The court also looks at the nature of the legal matter and reason for the fee award in

considering what is a reasonable rate and reasonable time spent on a matter. Complex cases

requiring particular attorney skills and experience may command higher attorney rates, as may

cases requiring retention of a firm with the resources needed to prosecute a case effectively.

See Arbor Hill Concerned Citizens Neighborhood Ass’n, 522 F.3d at 187. Likewise, the Court may

consider the purpose of the award; that is, a different presumptively reasonable fee may be

warranted if the fee is being awarded as a sanction for misconduct than if the fee is being

awarded in connection with a successful outcome in a statutory fee-shifting case. See Klipsch

Group, Inc. v. ePRO E-Commerce Ltd., 880 F.3d 620, 633–34 (2d Cir. 2018) (upholding trial

court’s imposition of more than $2.5 million in discovery sanctions in a case with only $20,000

in controversy, recognizing that “courts routinely award [discovery] sanctions without any

discussion of the ultimate merits recovery”).

                                          DISCUSSION

       Because Triadou is seeking fees, it bears the burden of demonstrating that its counsel’s

rates are reasonable. See TufAmerica Inc. 2016 WL 1029553, at *3. There is no doubt that all

of the individuals who performed work on this matter are highly competent. The Blank Rome

attorneys on this case have all acted with the utmost professionalism before this Court and

have vigorously advocated on Triadou’s behalf. Ms. Skakel, who is lead counsel, has submitted


                                                5
     Case 1:15-cv-05345-AJN-KHP Document 1246 Filed 05/14/20 Page 6 of 9



a declaration stating that the rates sought are the firms’ regular rates, subject to a 10 percent

discount. This is strong evidence that the rates requested are reasonable. See In re Stock

Exchanges Options Trading Antitrust Litig., 2006 WL 3498590, at *9 ; see also Tomazzoli v.

Sheedy, 804 F.2d 93, 98 (7th Cir. 1986) (“For lawyers engaged in customary private practice,

who at least in part charge their clients on an hourly basis regardless of the outcome, the

marketplace has set that value.” (internal citation and quotation marks omitted)).

       Courts in this district have approved rates similar to those sought by Triadou. See Errant

Gene Therapeutic, LLC v. Sloan-Kettering Inst. for Cancer Research, 286 F. Supp. 3d 585, 588–89

(S.D.N.Y. 2018) (in commercial litigation, court approved hourly rates for partners of $765 and

for associates of up to $450), aff’d sub nom. Errant Gene Therapeutics, LLC v. Sloan-Kettering

Inst. for Cancer Research, 15–cv–02044 (AJN) (SDA), 2018 WL 3094913 (S.D.N.Y. June 21, 2018),

aff’d, 768 F. App’x 141 (2d Cir. 2019); U.S. Bank Nat’l Ass’n v. Dexia Real Estate Capital Markets,

No. 12 Civ. 9412 (PAE), 2016 WL 6996176, at *8 (S.D.N.Y. Nov. 30, 2016) (recognizing that

partner rates of up to $1,000 per hour are not uncommon in this District for complex litigation

matters); TufAmerica, 2016 WL 1029553, at *6 (reasonable rate for partners ranged from $572

to $715 per hour, for associates ranged from $476 to $560 per hour, for junior associates

ranged from $375 to $425 per hour, and for paralegals ranged from $150 to $175 per hour);

Rubenstein v. Advanced Equities, Inc., No. 13 Civ. 1502(PGG), 2015 WL 585561, at *6–7 (S.D.N.Y.

Feb. 10, 2015) (awarding requested rates of $525 for partners and $350 for an associate with

four years of experience and another who was a recent law school graduate); Themis Capital v.

Democratic Republic of Congo, No. 09 Civ. 1652(PAE), 2014 WL 4379100, at *6–7, *7 n.5

(S.D.N.Y. Sept. 4, 2014) (approving associate rates “from approximately $380 to $682” for


                                                 6
      Case 1:15-cv-05345-AJN-KHP Document 1246 Filed 05/14/20 Page 7 of 9



associates in case involving “difficult questions of law and fact”). More importantly, recognizing

the complexity of this case, this Court previously approved similarly high hourly rates for

Plaintiffs’ counsel in connection with a different sanctions award against Defendant Mukhtar

Ablyazov.1 (Dkt. No. 1216.) Thus, I find that the hourly rates sought in the instant application

are reasonable.

    Turning to the hours worked, Triadou seeks reimbursement for the following hours and the

following tasks:

                 •    Deposition and Briefing Related to Plaintiffs’ Conduct at the
                      Deposition, totaling $18,774.90:

                          §    2.8 hours for Ms. Skakel;
                          §    9.5 hours for Mr. Hassid;
                          §    18 hours for Ms. Michaelson; and
                          §    5.2 hours for Ms. Sarwar.

                 •    Attorneys’ Fees Application, totaling $5,640.75:

                          §    0.5 hours for Ms. Skakel;
                          §    0.5 hours for Mr. Hassid; and
                          §    10 hours for Ms. Michaelson.

        Triadou represents that, prior to submitting its application, it reviewed its time records

and reduced the requested time associated with the billing entries by 20 percent to account for

drafting and revising portions of its submissions to the Court that were merely updates on

other discovery matters. It also made other reductions. Finally, Triadou has capped its request

for attorneys’ fees in connection with preparation of the instant attorneys’ fees application at

11 hours, although it took over 14 hours to complete.


1
 Although Ms. Sarwar’s regular rate is higher than this Court found reasonable for junior associates, Triadou is
seeking reimbursement of her time at a rate of $330 per hour—a rate previously approved by this Court in this
matter for junior associates from Plaintiffs’ counsel’s firm. Id.

                                                         7
     Case 1:15-cv-05345-AJN-KHP Document 1246 Filed 05/14/20 Page 8 of 9



        While the Court appreciates Triadou’s efforts to scrub its billing records and submit a

reasonable application, Triadou seeks reimbursement for more than this Court awarded.

Triadou complained about Plaintiff’s conduct at the deposition, and this Court agreed that

Triadou was entitled to half the fees and costs associated with the conduct of the deposition.

That amount is $1,040.73 (i.e., one hour of Mr. Hassid’s time and half the cost of the deposition

transcript).

        To obtain the award, Triadou necessarily had to make an application to the Court. Thus,

it is reasonable to award Triadou its fees of $5,640.75 in connection with its fee application.

See LBBW Luxemburg S.A. v. Wells Fargo Sec. LLC, No. 12-CV-7311 (JPO) (KNF), 2016 WL

5812105, at *7 (S.D.N.Y. Sept. 22, 2016). Most of the work on the instant application was

performed by Ms. Michaelson—an associate. This was an appropriate delegation of work.

Further, Ms. Michaelson spent a reasonable amount of time drafting the application, which

included a notice of motion, affidavit, submission of records, and a memorandum of law, and

Tridou has capped its time at 11 hours.

        This Court, in its discretion, already found that it is not appropriate to award Triadou

any amount for the preparation of the letters regarding the Sadykov deposition, and nothing in

the instant application changes this Court’s view. Further, and in any event, Triadou is certainly

not entitled to an award of $18,774.90 in connection with the preparation of two short letters.

All the lawyers in this case have acted as aggressive advocates, leading to numerous

accusations of bad conduct and sanctions motions all around. What is good for the goose is

good for the gander has been the prevailing philosophy in discovery in this case. This is not

what the Federal Rules of Civil Procedure envision. While the Court appreciates Triadou’s


                                                 8
     Case 1:15-cv-05345-AJN-KHP Document 1246 Filed 05/14/20 Page 9 of 9



desire to aggressively defend its client and its frustration with Plaintiffs’ counsel’s questioning

during the deposition, requests for sanctions should be made sparingly. Plaintiffs’

transgressions during the deposition simply do not warrant greater monetary sanctions than

those awarded herein.

                                           CONCLUSION

       Accordingly, the Court awards Triadou attorneys’ fees in the amount of $6,350.75 and

costs in the amount of $330.73. Plaintiffs have objected to this Court’s decision on Triadou’s

Motion for Sanctions, and those objections remain pending. Accordingly, this award of

attorneys’ fees and costs will be payable only to the extent the Honorable Alison J. Nathan

adopts this Court’s decision on Triadou’s Motion for Sanctions. If Judge Nathan adopts this

Court’s holding, Plaintiffs will be required to pay Triadou’s fees and costs, as set forth above,

within 30 days after that ruling.

SO ORDERED.

Dated: May 14, 2020
       New York, New York

                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




                                                  9
